Citation Nr: 1142221	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected residual degenerative arthritis, right ankle injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from March 1971 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.

In February 2011, the Board remanded the claim for service connection for a low back disorder to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In August 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  


FINDING OF FACT

There is no competent and credible evidence indicating the Veteran's current low back disorder is related or attributable to his military service, including to his service-connected residual degenerative arthritis, right ankle injury.  The Veteran did not clinically manifest low back arthritis within one year of separation.


CONCLUSION OF LAW

A low back disorder is not a result of disease or injury incurred in or aggravated by his military service, or else proximately due to, the result of, or chronically aggravated by his service-connected residual degenerative arthritis, right ankle injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With respect to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, November 2007, May 2008, and June 2008 letters, sent prior to the initial unfavorable rating decision issued in July 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination and medical opinion in April 2009, and an addendum opinion in April 2011, with respect to the issues decided herein.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues, as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Board primarily remanded this case in February 2011 so the AMC might obtain outstanding VA treatment records and an addendum opinion from the April 2009 VA examiner, which have since been obtained.  The Board is therefore satisfied there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis 

Based on documents of record, the Veteran contends entitlement to service connection on both direct and secondary theories of service connection.  The Veteran asserts his military occupational duties required manual lifting that caused the low back strain in September 1973; and that he suffered persistent pain since.  
In addition, he asserts the pain and altered gait from his service-connected right ankle disability aggravates his current low back disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Certain chronic diseases such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  


Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records confirm that in September 1973, he sought treatment for complaints of low back pain for the past 7 days; he was diagnosed with a low back strain and assigned a physical profile for his back for a 2-week period.  There is no indication of any follow-up treatment for a low back disorder in his subsequent service treatment records, including on the September 1985 separation examination report.  Therefore, the Board finds that the Veteran suffered a low back injury during his military service; nonetheless, it appears that this injury was acute and transitory, and resolved by separation.  

Additionally, the Veteran presently has lumbar and thoracic spine spondylosis as diagnosed by the April 2009 VA examiner.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Therefore, the inquiry turns to whether the Veteran's current low back disorder is related to his in-service low back strain.  The Board has first considered whether service connection is warranted on a presumptive basis.  The record fails to show by objective examination that he manifested low back arthritis to a degree of 10 percent within the one year following his active duty service discharge in September 1985.  As such, presumptive service connection is not warranted for back arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

Pertaining to whether the Veteran's low back disorder is directly related to his military service, the Board observes that there is a negative medical nexus opinion of record.  The April 2009 VA examiner stated, "it is not at least as likely as not that the [V]eteran's current low back condition is related to the treatment in the service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Board accords great probative weight to this opinion since it is based on an accurate factual premise, and offers clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board has also considered the Veteran's lay testimony that his in-service low back injury resulted in continuous low back pain symptoms.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms such as low back pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nonetheless, the Board finds that the Veteran's reported history of continued symptomatology since active service is not credible.  The Veteran's reported history of continued symptoms since active service are facially implausible.  He asserts he did not obtain further low back treatment following his 1973 in-service injury because he self-treated himself, due to lack of medical insurance.  See August 2008 notice of disagreement (NOD).  However, he had 13 years of active duty subsequent to his 1973 low back injury when he could have sought further in-service treatment from military health care providers, without need for private medical insurance.  He also asserted he did not report his low back pain at his separation examination for fear of being "held in longer."  See April 2009 VA examination report.  Yet, the Veteran could have reported his complaints of back pain to military clinicians anytime during the 13 years of intervening active duty service between the in-service injury and separation examination.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran).  But see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, these statements are inconsistent with the medical findings of record.  Again, the April 2009 VA examiner opined against the possibility that his current low back disorder is etiologically linked to service.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, in this case, the Board also emphasizes the multi-year gap between discharge from active duty service (1985) and initial reported symptoms in 2008 and diagnosis in 2009, approximately 23 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

The Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board next considers entitlement on a secondary service-connection theory.  
Concerning this remaining contention, there are simply no competent medical findings that indicates his current low back disability proximately due to, the result of, or chronically aggravated by his service-connected right ankle disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  

The April 2009 VA examination and opinion report, and associated April 2011 addendum opinion provided medical opinions against all aspects of his claim for secondary service connection.  The April 2009 VA examiner opined, "the Veteran's current lower back condition is not at least as likely as not due to his service-connected right ankle condition," because "[t]here is not a direct link between the Veteran's current condition and his right ankle complications which is service-connected for."  Moreover, the examiner's April 2011 addendum opinion also observed, "it is less likely as not that the Veteran's low back disability is aggravated by his service-connected right ankle disability."  In this regard, the examiner provided a lengthy rationale that cited review of the medical literature and the Veteran's medical literature, noting that "[h]is lumbar spondylosis is a separate entity from his right ankle condition..."  The Board accords great probative weight to the VA examiner's opinions since they are based on an accurate factual premise, and offer clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, 21 Vet.App. at 124.

Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin, 11 Vet. App. at 512; Velez, 11 Vet. App. at 158; and McQueen, 13 Vet. App. at 237.  It seemingly is in this particular instance since the low back spondylosis is not the type of condition that is readily amenable to mere lay probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  There is no indication that the Veteran is competent to attribute his low back pain symptoms to his service-connected right ankle disability, either for the notion that this disability is causally related to or aggravated by his right ankle disability.  These are inherently complex medical determinations that require specialized medical expertise.  The Board finds his lay statements relating his current low back disorder on a secondary basis are not competent.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

ORDER

Service connection for a low back disorder, to include as secondary to service-connected residual degenerative arthritis, right ankle injury, is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


